Exhibit 10.1

 

LOGO [g656754g71g60.jpg]

January 7, 2014

Mr. Michael P. Huseby

122 Fifth Avenue

New York, NY 10011

Dear Mr. Huseby:

This letter agreement (the “Agreement”) is intended to amend and restate the
terms of that certain letter agreement by and between you and Barnes & Noble,
Inc. (the “Company”) dated as of March 9, 2012 (the “Original Agreement”) and to
set forth our mutual understanding regarding your employment as Chief Executive
Officer of the Company.

Accordingly, we are pleased to agree as follows:

1. Duties. You agree to be Chief Executive Officer of the Company for the term
of this Agreement. In this capacity, you shall perform such duties and have such
responsibilities as are typically associated with the office of Chief Executive
Officer, including such duties and responsibilities as are prescribed by the
Board of Directors of the Company (the “Board”) consistent with the office of
Chief Executive Officer. You shall report to the Board. While you are the
Company’s employee, you agree to devote your full business time and attention to
the performance of your duties and responsibilities hereunder; provided,
however, that you may continue to serve on the boards of those entities on which
you serve as of the date of this Agreement and may serve on the boards of such
other entities as the Board may approve following the date of this Agreement;
and provided further that, with respect to any such board service, you shall
recuse yourself and not otherwise participate as to any matter that relates to
the “Business Area” (as defined in Section 4.1). The Company shall (a) nominate
you for election to the Board or, if earlier, shall appoint you to fill a
vacancy on the Board, and (b) re-nominate you at the expiration of each term of
office as a member of the Board during the term of this Agreement. Subject to
Section 2(b), you shall serve as a member of the Board for each period for which
you are so elected or appointed without any additional compensation.

2. Term. (a) The initial term of this Agreement shall be for a period beginning
on January 7, 2014 (the “Effective Date”) and ending on the third anniversary of
the Effective Date or, if earlier, the termination of your employment in
accordance with the provisions set forth below (the “Initial Term”). At the
expiration (but not earlier termination) of the Initial Term, and any subsequent
“Renewal Term” (as defined below), the term of this Agreement shall
automatically renew for additional periods of one year (each, a “Renewal Term”),
unless your employment has earlier terminated or either party hereto has given
the other party written notice of non-renewal at least 90 days prior to the
expiration date of the Initial Term or the Renewal Term, as applicable. In the
event that either party has given written notice of non-renewal, and your
employment with the Company continues after the expiration of the Initial Term
or any Renewal Term, such post-expiration employment shall be “at-will” and
either party may terminate such employment with or without notice and for any
reason or no reason.

(b) Your employment hereunder shall terminate upon your death and may be
terminated by the Company upon written notice to you following your Disability
(as defined below). Your employment hereunder may also be terminated by the
Company immediately for Cause (as defined below) or following two weeks written
notice to you for any other reason. Your employment hereunder may also be
terminated by you following written notice to the Company of your intention to
resign with or without Good Reason (as defined below); provided that a
resignation for Good Reason shall comply with Section 2(c)(iv). If, as of the
date of termination of your employment for any reason, you are a member of the
Board or the board of directors of any of the Company’s affiliates, or hold any
other position with the Company or its affiliates, you shall automatically be
deemed to have resigned from all such positions as of such date. You agree to
execute such documents and take such other actions as the Company may request to
reflect such resignation.

 

1



--------------------------------------------------------------------------------

(c) For purposes of this Agreement:

(i) “Cause” means (A) your engaging in intentional misconduct or gross
negligence that, in either case, is injurious to the Company; (B) your
indictment, entry of a plea of nolo contendere or conviction by a court of
competent jurisdiction with respect to any crime or violation of law involving
fraud or dishonesty (with the exception of misconduct based in good faith on the
advice of professional consultants, such as attorneys and accountants) or any
felony (or equivalent crime in a non-U.S. jurisdiction); (C) any gross
negligence, intentional acts or intentional omissions by you (as determined by a
majority vote of the Board in its reasonable discretion and judgment) that
constitute fraud, dishonesty, embezzlement or misappropriation in connection
with the performance of your employment duties and responsibilities; (D) your
engaging in any act of intentional misconduct or moral turpitude (as determined
by a majority vote of the Board in its reasonable discretion and judgment)
reasonably likely to adversely affect the Company or its business; (E) your
abuse of or dependency on alcohol or drugs (illicit or otherwise) that adversely
affects your job performance; (F) your willful failure or refusal to properly
perform (as determined by a majority vote of the Board in its reasonable
discretion and judgment) the duties, responsibilities or obligations of your
employment for reasons other than Disability or authorized leave, or to properly
perform or follow (as determined by a majority vote of the Board in its
reasonable discretion and judgment) any lawful direction by the Company (with
the exception of a willful failure or refusal to properly perform based in good
faith on the advice of professional consultants, such as attorneys and
accountants); or (G) your material breach of this Agreement or of any other
contractual duty to, written policy of, or written agreement with the Company
(with the exception of a material breach based in good faith on the advice of
professional consultants, such as attorneys and accountants).

(ii) “Disability” shall mean a written determination by a majority of three
physicians (one of which shall be your most recent primary care provider)
mutually agreeable to the Company and you (or, in the event of your total
physical or mental disability, your legal representative) that you are
physically or mentally unable to perform your duties as Chief Executive Officer
under this Agreement and that such disability can reasonably be expected to
continue for a period of six consecutive months or for shorter periods
aggregating 180 days in any 12-month period.

(iii) “Good Reason” shall mean the occurrence of one or more of the following
events without your written consent: (A) there shall have been a material
diminution of your authority, duties or responsibilities as described in
Section 1; (B) there shall have been a greater than 10% involuntary reduction in
your Annual Base Salary (as defined below) in effect pursuant to Section 3.1 or
a greater than 25% involuntary reduction in your annual target bonus pursuant to
Section 3.2; (C) the principal executive offices of the Company shall be
relocated to a location more than 50 miles from New York City; or (D) the
Company fails to make material payments to you (or provide to you restricted
stock units) as required by this Agreement.

(iv) You shall be deemed to terminate employment for Good Reason only if (A) you
provide the Company with written notice of Good Reason within a period not to
exceed 90 days after the initial existence of the condition alleged to give rise
to Good Reason, (B) the Company fails to remedy the condition within 30 days of
such notice and (C) your termination is within six months following the initial
existence of the condition alleged to give rise to Good Reason.

3. Compensation.

3.1. Annual Base Salary. During the Initial Term and any Renewal Term, the
Company shall pay you, for all services you perform hereunder, an annual base
salary of U.S. $1,200,000.00, or such higher amount as the Compensation
Committee of the Board (the “Compensation Committee”) may determine, payable in
accordance with the Company’s payroll schedule applicable to executive officers
of the Company (“Annual Base Salary”).

 

2



--------------------------------------------------------------------------------

3.2. Bonus Compensation. During the Initial Term and any Renewal Term, the
Company shall pay you annual bonus compensation, as determined by the
Compensation Committee, with an annual target amount of not less than 200% of
your Annual Base Salary, which shall be paid in accordance with and subject to
the terms and conditions of the Company’s Executive Performance Plan (as may be
amended from time to time and attached hereto as Exhibit A and incorporated
herein by reference) or such other incentive or compensation plan or arrangement
specified by the Compensation Committee.

3.3. Employee Benefits. During the Initial Term and any Renewal Term, you shall
be eligible to participate in and receive any benefits to which you are entitled
under the employee benefit plans that the Company provides for its employees
generally, as well as any employee benefit plans that the Company provides for
its executive officers generally.

3.4. Expenses. During the Initial Term and any Renewal Term, the Company shall
reimburse you for all expenses incurred by you in the performance of your duties
and responsibilities under this Agreement, including entertainment and travel
expenses, in accordance with the policies and procedures established by the
Compensation Committee.

3.5. Equity Awards. Promptly after the date hereof, you shall be granted 450,000
shares of restricted stock units of the Company (the “Stock Grant”), in
accordance with the Company’s Amended and Restated 2009 Incentive Plan (the
“Plan”). The Stock Grant shall vest in three equal installments, with one-third
vesting on October 1, 2014, one-third vesting on October 1, 2015 and one-third
vesting on October 1, 2016, except that, subject to Sections 3.8(c) and 3.8(d),
no installment shall vest unless you are still employed by the Company at the
time of such vesting. During the Initial Term and any Renewal Term, you shall be
eligible to receive additional grants under the terms of the Plan (or any
successor thereto), as determined by the Compensation Committee. Notwithstanding
the foregoing, any then-unvested portion of the Stock Grant shall vest
immediately upon (i) the occurrence of a Change of Control (as defined in and
pursuant and subject to the terms of Section 3.9 of this Agreement) or (ii) in
the event that, during the Initial Term or any Renewal Term, (x) your employment
is terminated by the Company without Cause or (y) you voluntarily terminate your
employment for Good Reason (in each case, as defined in this Agreement). Except
as provided above, the Stock Grant shall be subject to the terms and conditions
set forth in the Company’s customary award agreements (including, for the
avoidance of doubt, the right to receive cash dividends on the shares of common
stock of the Company underlying the Stock Grant at the same time cash dividends
are paid to holders of shares of common stock).

3.6. Car Allowance. During the Initial Term and any Renewal Term, the Company
shall pay you in cash a monthly car allowance of U.S. $1,500.00, or such higher
amount as may be determined by the Compensation Committee.

3.7. Life and Disability Insurance. During the Initial Term and any Renewal
Term, the Company shall obtain in your name (a) a life insurance policy
providing for a death benefit of U.S. $2,500,000.00 payable to any beneficiary
or beneficiaries named by you and (b) a disability insurance policy providing
for monthly payments to you of U.S. $12,800.00, which monthly amount will be
increased to the extent the available maximum monthly benefit under the group
disability insurance policy under which such insurance is provided is increased,
during the period of any disability until the earlier of your attaining age 65
or death; provided that the term “disability” in any such disability insurance
policy shall be defined in a manner consistent with the definition in
Section 2(c)(ii). During the Initial Term and the Renewal Term, the Company
shall pay all premiums due on such policies.

3.8. Severance. (a) In the event that, during the Initial Term or any Renewal
Term, (1) your employment is terminated by the Company without Cause or (2) you
voluntarily terminate your employment for Good Reason, in addition to the
Accrued Obligations (as described in Section 3.8(b)), the Company shall pay you
an amount equal to two times the sum of (i) your then Annual Base Salary,
(ii) the average of the annual bonuses actually paid or payable to you with
respect to the three completed fiscal years (beginning May 1, 2013) preceding
the date of your termination of employment (or such lesser number of completed
fiscal years beginning on May 1, 2013 and ending on the date of your termination
of employment) and (iii) the aggregate annual dollar amount of the payments made
or to be made to you or on your behalf for purposes of providing you with the
benefits set forth in Sections 3.3, 3.6 and 3.7 above, less all applicable
withholding and other applicable taxes and deductions (“Severance Amount”);
provided that (x) you execute and deliver to the Company, and do not revoke, a
release of

 

3



--------------------------------------------------------------------------------

all claims against the Company substantially in the form attached hereto as
Exhibit B (“Release”) and (y) you have not materially breached as of the date of
such termination any provisions of this Agreement and do not materially breach
such provisions at any time during the Relevant Period (as defined below). If
your employment terminates on or before April 30, 2014, the amount determined
under clause (ii) above for purposes of calculating the Severance Amount shall
be U.S. $2,400,000. In addition, the Stock Grant (as defined in the Original
Agreement) provided for in the Original Agreement shall vest. The Company’s
obligation to make such payment shall be cancelled upon the occurrence of any
such material breach and, in the event such payment has already been made, you
shall repay to the Company such payment within 30 days after demand therefore;
provided, however, such repayment shall not be required if the Company shall
have materially breached this Agreement prior to the time of your breach. The
Severance Amount shall be paid in cash in a single lump sum on the later of
(1) the first day of the month following the month in which such termination
occurs and (2) the date the Revocation Period (as defined in the Release) has
expired. Notwithstanding anything in this paragraph to the contrary, if a
Release is not executed and delivered to the Company within 60 days of such
termination of employment (or if such Release is revoked in accordance with its
terms), the Severance Amount shall not be paid, but the Accrued Obligations
nevertheless shall be paid.

(b) Upon the termination of your employment hereunder for Cause or by your
voluntary termination of your employment hereunder without Good Reason, in each
case, during the Initial Term or any Renewal Term, the Company shall have no
further obligation to you other than: (1) to pay Annual Base Salary through the
effective date of termination (the “Effective Termination Date”); (2) to pay any
bonus (as described in Section 3.2) for any fiscal year which has ended prior to
the fiscal year in which the Effective Termination Date occurs that has been
earned but not yet paid as of the Effective Termination Date; and (3) with
respect to any benefits to which you may be entitled pursuant to any insurance
or other benefit plans or arrangements of the Company, such benefits shall be
payable in accordance with the terms of such plans or arrangements (the items
described in clauses (1), (2) and (3) collectively, the “Accrued Obligations”).
For purposes of this Section 3.8, except as may be required under Section 6.10,
payment under clause (1) shall be made in cash in a single lump sum not later
than 60 days following the Effective Termination Date and payment under clause
(2) shall be made in cash in a single lump sum not later than the fifteenth day
of the third month following the end of the fiscal year of the Company with
respect to which the applicable bonus was earned.

(c) Upon the termination of your employment hereunder by your death or
Disability, in each case, during the Initial Term or any Renewal Term, you shall
be entitled to receive: (1) the Accrued Obligations; (2) Annual Base Salary
through the last day of the month in which such termination occurs; (3) bonus
compensation as described in Section 3.2 (at the time bonuses are paid to the
executive officers of the Company generally) determined based on your target
bonus, any applicable performance goals and actual achievement of such
performance goals (as certified by the Compensation Committee) for the fiscal
year in which such termination occurs, but prorated according to the number of
months that elapsed in such fiscal year through the last day of the month in
which such termination occurs (the “Pro-Rata Bonus”); and (4) a pro-rata portion
of any then-outstanding equity compensation award made to you by the Company,
determined based on a fraction, the numerator of which is the number of months
that elapsed from the grant date of such award through the last day of the month
in which such termination occurs and the denominator of which is the number of
total months in the period from such grant date to the final vesting date of
such equity compensation award, shall vest to the extent not already vested and
any remaining portion of such award shall be forfeited (the “Pro-Rata Equity
Vesting”). For purposes of this Section 3.8(c) and of Section 3.8(d), the grant
date of the award pursuant to Section 3.5 is deemed to be October 1, 2013.
Payment under clause (2) shall be made in cash in a single lump sum not later
than 60 days following the earlier of the termination of your employment due to
your Disability or the date of your death and, if and to the extent applicable,
settlement of any equity awards under clause (4) shall occur not later than 60
days following the later of the termination of your employment due to your
Disability or death and the settlement date provided for in the applicable
equity award agreement.

(d) Upon the expiration of the term of this Agreement due to non-renewal by the
Company, you shall be entitled to receive: (1) the Accrued Obligations
(determined as though your employment terminated on the date of such
expiration); (2) continued Annual Base Salary through the last day of the month
in which such expiration occurs, whether or not your employment is terminated
upon or after such expiration; and (3) provided that you executed and delivered
a Release to the Company, which has become irrevocable in accordance with its
terms, within 60 days of such expiration, (x) the Pro-Rata Bonus (calculated as
though your employment terminated on the

 

4



--------------------------------------------------------------------------------

last day of the month in which such expiration occurs) and (y) the Pro-Rata
Equity Vesting (calculated as though your employment terminated on the last day
of the month in which such expiration occurs). Payment under clause (2) shall be
made in cash in a single lump sum not later than 60 days following the date of
such expiration and, if and to the extent applicable, settlement of any equity
awards under clause (3)(y) shall occur not later than 60 days following the
later of the date of such expiration and the settlement date provided for in the
applicable equity award agreement.

3.9. Change of Control Payments. (a) If at any time during the Initial Term and
any Renewal Term (i) there is a Change of Control (as defined below) and
(ii) your employment is terminated by the Company without Cause or you
voluntarily terminate your employment for Good Reason, in either case, within
the greater of two years following the Change of Control or the remainder of the
Initial Term or any Renewal Term, as applicable, then the Company shall pay you
an amount equal to three times the sum of (x) your then Annual Base Salary,
(y) the average of the annual bonuses actually paid or payable to you with
respect to the three completed fiscal years (beginning May 1, 2013) preceding
the date of your termination of employment (or such lesser number of completed
fiscal years beginning on May 1, 2013 and ending on the date of your termination
of employment) and (z) the aggregate annual dollar amount of the payments made
or to be made by the Company for purposes of providing you with the benefits set
forth in Sections 3.3, 3.6 and 3.7 above, less all applicable withholding and
other applicable taxes and deductions (“Change of Control Amount”). If your
employment terminates on or before April 30, 2014, the amount determined under
clause (ii) above for purposes of calculating the Change of Control Amount shall
be U.S. $2,400,000. In addition, upon a Change in Control the Stock Grant (as
defined in the Original Agreement) provided for in the Original Agreement shall
vest. The Change of Control Amount shall be paid to you in cash in a single lump
sum within 30 days after the date your employment terminates. In the event that
it is determined that the aggregate amount of the payments and benefits that
could be considered “parachute payments” within the meaning of Section 280G of
the Internal Revenue Code of 1986, as amended (collectively, with the
regulations and other guidance promulgated thereunder, the “Code”; and such
payments and benefits, the “Parachute Payments”) that, but for this Section 3.9
would be payable to you under this Agreement or any other plan, policy or
arrangement of the Company, exceeds the greatest amount of Parachute Payments
that could be paid to you without giving rise to any liability for any excise
tax imposed by Section 4999 of the Code (the “Excise Tax”), then the aggregate
amount of Parachute Payments payable to you shall not exceed the amount that
produces the greatest after-tax benefit to you after taking into account any
Excise Tax to be payable by you. Any reduction in Parachute Payments pursuant to
the immediately preceding sentence shall be made in the following order:
(1) cash payments that do not constitute deferred compensation within the
meaning of Section 409A of the Code, (2) welfare or in-kind benefits, (3) equity
compensation awards and (4) cash payments that do constitute deferred
compensation within the meaning of Section 409A of the Code, in each case, such
reductions shall be made in the manner that maximizes the present value to you
of all such payments. Subject to the Section 280G limitation referred to above,
to the extent that you are not fully vested in any retirement benefits from any
tax-qualified or non tax-qualified pension, profit-sharing or other retirement
plan or program maintained by the Company and your employment terminates in the
circumstances contemplated by this Section 3.9(a), the Company shall pay
directly to you within 30 days after the date on which your employment
terminates the difference between the amounts that would have been paid to you
had you been fully vested on the date that your employment terminates and the
amounts actually paid or payable to you pursuant to such plans or programs. The
amounts payable to you under this Section 3.9(a) shall be in lieu of any amounts
payable to you under Section 3.8 above.

(b) As used herein, “Change of Control” shall mean the occurrence of one or more
of the following events:

(i) after the Effective Date hereof, any person, entity or “group” as identified
in Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“1934 Act”), other than you or any of your affiliates or Leonard Riggio or any
of his heirs or affiliates, becomes a beneficial owner (as such term is defined
in Rule 13d-3 under the 1934 Act), directly or indirectly, of securities of the
Company representing 40% or more of the total number of votes that may be cast
for the election of directors of the Company; or

(ii) within two years after a merger, consolidation, liquidation or sale of
assets involving the Company, or a contested election of a Company director, or
any combination of the foregoing, the individuals who were directors of the
Company immediately prior thereto shall cease to constitute a majority of the
Board; or

 

5



--------------------------------------------------------------------------------

(iii) within two years after a tender offer or exchange offer for voting
securities of the Company, the individuals who were directors of the Company
immediately prior thereto shall cease to constitute a majority of the Board.

4. Non-Competition and Confidential Information.

4.1. Non-Competition. You agree that during the Initial Term and any Renewal
Term and (x) for a period of two years after the termination for any reason of
your employment, you shall not, directly or indirectly, (a) employ or retain, or
induce or cause any other person or entity to employ or retain, any person who
is, or who at any time in the twelve-month period prior to such time had been,
employed or retained by the Company or any of its subsidiaries or affiliates; or
(b) provide services, whether as principal or as agent, officer, director,
employee, consultant, shareholder, or otherwise, alone or in association with
any other person, corporation or other entity, to any Competing Business (as
defined below); provided, however, that you may provide services to a Competing
Business (other than Amazon.com, Inc. and its subsidiaries and affiliates and
their respective successors (collectively, “Amazon”)) that is engaged in one or
more businesses other than the Business Area (as defined below) but only to the
extent that you do not provide services, directly or indirectly, to the segment
of such Competing Business that is engaged in the Business Area. For purposes of
this Agreement, the term “Competing Business” shall mean (i) Amazon or (ii) any
person, corporation or other entity engaged in the Business Area. For purposes
of this Agreement, the term “Business Area” shall mean the sale, distribution or
attempted sale or distribution of books, textbooks, periodicals, newspapers,
digital or audio versions of any of the foregoing or e-reading devices and
related software, and which, for the avoidance of doubt, does not include
multi-channel distribution of video content via cable, satellite or internet.
Notwithstanding the foregoing, (i) the restrictions of this Section 4.1 shall
not apply to the placement of general advertisements or the use of general
search firm services with respect to a particular geographic area, but which are
not targeted, directly or indirectly, towards employees of the Company or any of
its subsidiaries, and (ii) your continuing to serve as a director of those
entities for which you are permitted to serve as a director pursuant to
Section 1 shall not be deemed, in and of itself, a violation of this Section 4.1

4.2. Ownership of Other Securities. Nothing in Section 4.1 shall be construed as
denying you the right to own securities of any corporation listed on a national
securities exchange or quoted in the NASDAQ System in an amount up to 5% of the
outstanding number of such securities.

4.3. Confidential Information. (a) You shall use best efforts and diligence both
during and after any employment with the Company, regardless of how, when or why
such employment ends, to protect the confidential, trade secret and/or
proprietary character of all Confidential Information and Trade Secret
Information (as defined below). You shall not, directly or indirectly, use (for
your benefit or for the benefit of any other person) or disclose any
Confidential Information or Trade Secret Information, for so long as it shall
remain proprietary or protectable, except as may be necessary for the
performance of your duties for the Company. For purposes of this Agreement,
“Confidential Information” shall mean all confidential information of the
Company, regardless of the form or medium in which it is or was created, stored,
reflected or preserved, information that is either developed by you (alone or
with others) or to which you shall have had access during any employment with
the Company. Confidential Information includes, but is not limited to, Trade
Secret Information, and also includes information that is learned or acquired by
the Company from others with whom the Company has a business relationship in
which, and as a result of which, such information is revealed to the Company.
For purposes of this Agreement, “Trade Secret Information” shall mean all
information, regardless of the form or medium in which it is or was created,
stored, reflected or preserved, that is not commonly known by or generally
available to the public and that: (i) derives or creates economic value, actual
or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. The Company’s Trade
Secret Information may include, but is not limited to, all confidential
information relating to or reflecting the Company’s research and development
plans and activities; compilations of data; product plans; sales, marketing and
business plans and strategies; pricing, price lists, pricing methodologies and
profit margins; current and planned incentive, recognition and rewards programs
and services; personnel; inventions, concepts, ideas, designs and formulae;
current, past and prospective customer lists; current, past and anticipated
customer needs, preferences and requirements; market studies; computer software
and programs (including object code and source code); and computer and database
technologies, systems, structures and architectures. You understand that
Confidential

 

6



--------------------------------------------------------------------------------

Information and/or Trade Secret Information may or may not be labeled as such,
and you shall treat all information that appears to be Confidential Information
and/or Trade Secret Information as confidential unless otherwise informed or
authorized by the Company. Nothing in this Agreement shall be construed to mean
that Company owns any intellectual property or ideas that were conceived by you
before you commenced employment with Company and which you have previously
disclosed to the Company. Subject to Section 4.3(b), nothing in this
Section 4.3(a) shall prevent you from complying with a valid legal requirement
(whether by oral questions, interrogatories, requests for information or
documents, subpoena, civil investigative demand or similar process) to disclose
any Confidential Information or Trade Secret Information.

(b) You agree that both during and after any employment with the Company,
regardless of how, when or why such employment ends, if you are legally required
(whether by oral questions, interrogatories, requests for information or
documents, subpoena, civil investigative demand or similar process) to disclose
any Confidential Information or Trade Secret Information, you shall promptly
notify the Company of such request or requirement so that the Company may seek
to avoid or minimize the required disclosure and/or to obtain an appropriate
protective order or other appropriate relief to ensure that any information so
disclosed is maintained in confidence to the maximum extent possible by the
agency or other person receiving the disclosure, or, in the discretion of the
Company to waive compliance with the provisions of this Section 4.3. Thereafter,
you shall use reasonable efforts, in cooperation with the Company or otherwise,
to avoid or minimize the required disclosure and/or to obtain such protective
order or other relief. If, in the absence of a protective order or the receipt
of a waiver hereunder, you are compelled to disclose the Confidential
Information or Trade Secret Information or else stand liable for contempt or
suffer other sanction, censure or penalty, you shall disclose only so much of
the Confidential Information or Trade Secret Information to the party compelling
disclosure as you believe in good faith on the basis of advice of counsel is
required by law, and you shall give the Company prior notice of the Confidential
Information or Trade Secret Information you believe you are required to
disclose. The Company shall reimburse any reasonable legal fees and related
expenses you incur in order to comply with this Section 4.3(b).

4.4. Inventions. You shall promptly disclose and provide to the Company, any
original works of authorship, designs, formulas, processes, improvements,
compositions of matter, computer software programs, data, information or
databases, methods, procedures or other inventions, developments or improvements
of any kind that you conceive, originate, develop, improve, modify and/or
create, solely or jointly with others, during the period of your employment, or
as a result of such employment (collectively, “Inventions”), and whether or not
any such Inventions also may be included within “Confidential Information” or
“Trade Secret Information” (as defined under this Agreement), or are patentable,
copyrightable or protectable as trade secrets. You acknowledge and agree that
the Company is and shall be the exclusive owner of all rights, title and
interest in and to the Inventions and, specifically, that any copyrightable
works prepared by you within the scope of your employment are “works for hire”
under the Copyright Act, that such “works for hire” are Inventions and that the
Company shall be considered the author and owner of such copyrightable works. In
the event that any Invention is deemed not to be a “work for hire”, or in the
event that you should, by operation of law, be deemed to be entitled to retain
any rights, title or interest in and to any Invention, you hereby irrevocably
waive all rights, title and interest and assign to the Company, without any
further consideration and regardless of any use by the Company of any such
Inventions, all rights, title and interest, if any, in and to such Invention.
You agree that the Company, as the owner of all Inventions, has the full and
complete right to prepare and create derivative works based upon the Inventions
and to use, reproduce, publish, print, copy, market, advertise, distribute,
transfer, sell, publicly perform and publicly display and otherwise exploit by
all means now known or later developed, such Inventions and derivative works
anywhere throughout the world and at any time during or after your employment
hereunder or otherwise.

4.5. Return of Information. You shall promptly deliver to the Company, upon the
termination for any reason of your employment, or at any other time at the
Company’s request, without retaining any copies, all documents, information and
other material in your possession or control containing, reflecting and/or
relating, directly or indirectly, to any Confidential Information and/or Trade
Secret Information.

4.6. Cooperation. You agree that both during and after any employment with the
Company, regardless of how, when or why such employment ends, you shall provide
reasonable cooperation to the Company and its affiliates in connection with any
pending or future lawsuit, arbitration, or proceeding between the Company and/or
any affiliate and any third party, any pending or future regulatory or
governmental inquiry or investigation concerning the Company and/or any
affiliate and any other legal, internal or business matters of or concerning the

 

7



--------------------------------------------------------------------------------

Company and/or any affiliate. Such cooperation shall include meeting with and
providing information the Company, any affiliate and/or their respective
attorneys, auditors or other representatives as reasonably requested by the
Company. The Company shall reimburse any reasonable legal fees and related
expenses you incur in order to comply with this Section 4.6.

4.7. Non-Disparagement. During and after any employment with the Company,
regardless of how, when or why such employment ends, (a) you shall not make,
either directly or by or through another person, any oral or written negative,
disparaging or adverse statements or representations of or concerning the
Company or its subsidiaries or affiliates, any of their clients or businesses or
any of their current or former officers, directors, employees or shareholders
and (b) Company Parties (as defined below) shall not make any oral or written
negative, disparaging or adverse statements or representations of or concerning
you; provided, however, that nothing herein shall prohibit (i) critical
communications between you and the Company or Company Parties during the Initial
Term and any Renewal Term and in connection with your employment or (ii) you or
any Company Party from disclosing truthful information if legally required
(whether by oral questions, interrogatories, requests for information or
documents, subpoena, civil investigative demand or similar process). For
purposes of this Agreement, the term “Company Parties” shall mean the executive
officers and designated spokespersons of the Company.

4.8. Severability. If any of the restrictions in this Section 4 should for any
reason whatsoever be declared invalid, the validity or enforceability of the
remainder of this Agreement shall not be adversely affected thereby.

4.9. Equitable Relief. (a) You acknowledge that your services to the Company are
of a unique character that gives them a special value to the Company. You
further recognize that any violation of the restrictions in this Section 4 may
give rise to losses or damages for which the Company cannot be reasonably or
adequately compensated in an action at law and that such violation may result in
irreparable and continuing harm to the Company. Accordingly, you agree that, in
addition to any other remedy that the Company may have at law or in equity, the
Company shall be entitled to injunctive relief to restrain any violation by you
of the restrictions in this Section 4.

(b) In addition, the Company recognizes that any violation of the restrictions
in Section 4.7(b) may give rise to losses or damages for which you cannot be
reasonably or adequately compensated in an action at law and that such violation
may result in irreparable and continuing harm to you. Accordingly, the Company
agrees that, in addition to any other remedy that you may have at law or in
equity, you shall be entitled to injunctive relief to restrain any violation by
the Company of the restrictions in Section 4.7(b).

4.10. Reasonableness. You acknowledge that the limitations and obligations
contained in this Section 4 are, individually and in the aggregate, reasonable
and properly required by the Company and that in the event that any such
limitations are found to be unreasonable and unenforceable, you shall submit to
such limitations and/or obligations in such form as the arbitrator shall
determine. You agree that you shall not challenge or contest the reasonableness,
validity or enforceability of any such limitations and obligations.

5. Indemnification. You shall be indemnified by the Company, as an officer of
the Company and its affiliates, against all actions, suits, claims, legal
proceedings and the like to the fullest extent permitted by law, including
advancement of expenses, partial indemnification, indemnification following the
termination of this Agreement, indemnification of your estate and similar
matters. For purposes of this Agreement, such indemnification shall extend to,
to the fullest extent permitted by law, legal fees, costs, expenses, judgments,
settlements, claim resolution payments, arbitration fees, arbitrator fees,
mediation fees, negotiation fees and hold harmless obligations.

6. Miscellaneous.

6.1. Entire Agreement. This Agreement constitutes the entire agreement between
you and the Company with respect to the terms and conditions of your employment
by the Company and supersedes all prior agreements, understandings and
arrangements, oral or written, between you and the Company with respect to the
subject matter hereof (including the Original Agreement); provided that
Section 3.5 of the Original Agreement shall continue to apply with respect to
the Stock Grant (as defined in the Original Agreement) pursuant to the Original
Agreement except to the extent provided for herein.

 

8



--------------------------------------------------------------------------------

6.2. Binding Effect; Benefits. This Agreement shall inure to the benefit of and
shall be binding upon you and the Company and our respective heirs, legal
representatives, successors and assigns.

6.3. Amendments and Waivers. This Agreement may not be amended or modified
except by an instrument or instruments in writing signed by both parties to this
Agreement. Electronic communications, even if receipt is acknowledged, shall not
constitute an amendment or modification of this Agreement.

6.4. Assignment. Neither this Agreement nor any rights or obligations that
either party may have by reason of this Agreement shall be assignable by either
party without the prior written consent of the other party.

6.5. Notices. Any notice that may or must be given under this Agreement shall be
in writing and shall be personally delivered or sent by certified or registered
mail, postage prepaid, or reputable overnight courier, addressed to you c/o
Seyfarth Shaw, Attn: of Howard Pianko, 620 Eighth Avenue, New York, NY
10018-1405), or to the Company at 122 Fifth Avenue, New York, NY 10011 to the
attention of the Vice President for Human Resources for the Company (with a copy
to the General Counsel for the Company), or to such other address as you or the
Company, as the case may be, may designate in writing in accordance with the
provisions of this section.

6.6. Section and Other Headings; Other. The section and other headings contained
in this Agreement are for reference purposes only and are not deemed to be a
part of this Agreement or to affect the meaning and interpretation of this
Agreement. For purposes of this Agreement, the term “including” shall mean
“including, without limitation.”

6.7. Governing Law. This Agreement shall be construed (both as to validity and
performance) and enforced in accordance with and governed by the laws of the
State of New York applicable to agreements made and to be performed wholly
within the State of New York, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York. Except as provided in Section 6.9, exclusive
jurisdiction for all disputes or claims arising under or in connection with this
Agreement, and any and all claims by or against you relating to your employment
with the Company, shall lie in any Federal or state court located within the
County of New York.

6.8. Survival of Rights and Obligations. All rights and obligations arising
hereunder shall continue to have full force and effect after the termination of
this Agreement unless otherwise provided herein to the extent necessary to
preserve the intended benefits of such provisions. If any section of this
Agreement is determined to be void, voidable or unenforceable, it shall have no
effect on the remainder of this Agreement, which shall remain in full force and
effect, and the provisions so held invalid or unenforceable shall be deemed
modified as to give such provisions the maximum effect permitted by applicable
law.

6.9. Arbitration. The parties agree that all disputes arising under or in
connection with this Agreement, and any and all claims by you relating to your
employment with the Company, including any claims of discrimination or other
employment-related claims arising under Title VII of the Civil Rights Act of
1964, as amended, the Age Discrimination in Employment Act, the Americans with
Disabilities Act or any other employment-related Federal, state or local law,
shall be submitted to arbitration before the American Arbitration Association
(“AAA”) under its rules then prevailing for the type of claim in issue before
one arbitrator and to be held at the AAA’s office located in the County of New
York. In any arbitration hereunder, the arbitrator shall have the power to issue
appropriate injunctive or other non-monetary relief, and award appropriate
compensatory damages. The parties agree that no damages other than compensatory
damages shall be sought or claimed by either party and each party waives any
claim, right or entitlement to punitive, exemplary or consequential damages, or
any other damages, and each relevant arbitrator is specifically divested of any
power to award any damages in the nature of punitive, exemplary or consequential
damages, or any other damages of any kind or nature in excess of compensatory
damages. Nothing in this arbitration provision shall preclude, and the parties
expressly acknowledge that either party may seek, temporary injunctive relief
from any Federal or state court located within the County of New York in
connection with or as supplement to arbitration hereunder, including regarding
any claim under

 

9



--------------------------------------------------------------------------------

Section 4 of this Agreement. For purposes of any such action or proceeding, the
parties each hereby specifically submit to the personal jurisdiction of any
Federal or state court located within the County of New York and further agree
that service of process may be made within or without the State of New York by
giving notice in the manner provided in Section 6.5 of this Agreement.

6.10. Section 409A of the Code. It is intended that the provisions of this
Agreement comply with Section 409A of the Code, and all provisions of this
Agreement shall be construed and interpreted in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A of the Code. If,
at the time of your separation from service (within the meaning of Section 409A
of the Code), (a) you shall be a specified employee (within the meaning of
Section 409A of the Code and using the identification methodology selected by
the Company from time to time) and (b) the Company shall make a good faith
determination that an amount payable under this Agreement or any other plan,
policy, arrangement or agreement of or with the Company (this Agreement and such
other plans, policies, arrangements and agreements, the “Company Plans”)
constitutes deferred compensation (within the meaning of Section 409A of the
Code) the payment of which is required to be delayed pursuant to the six-month
delay rule set forth in Section 409A of the Code in order to avoid taxes or
penalties under Section 409A of the Code, then the Company shall not pay any
such amount on the otherwise scheduled payment date but shall instead accumulate
such amount and pay it, without interest, on the earlier of the first day of the
seventh month following such separation from service or your death. Except as
permitted under Section 409A of the Code, any deferred compensation (within the
meaning of Section 409A of the Code) payable to or for your benefit under any
Company Plan may not be reduced by, or offset against, any amount owing by you
to the Company. Except as specifically permitted by Section 409A of the Code,
the benefits and reimbursements provided to you under this Agreement and any
Company Plan during any calendar year shall not affect the benefits and
reimbursements to be provided to you under the relevant section of this
Agreement or Company Plan in any other calendar year, and the right to such
benefits and reimbursements cannot be liquidated or exchanged for any other
benefit and shall be provided in accordance with Treas. Reg.
Section 1.409A-3(i)(1)(iv) or any successor thereto. Further, in the case of
reimbursement payments, such payments shall be made to you on or before the last
day of the calendar year following the calendar year in which the underlying
fee, cost or expense is incurred. Notwithstanding the preceding, the Company
makes no representations concerning the tax consequences of your participation
in this Agreement under Section 409A of the Code or any other Federal, state or
local tax law. Your tax consequences shall depend, in part, upon the application
of relevant tax law, including Section 409A of the Code, to the relevant facts
and circumstances. You should consult a competent and independent tax advisor
regarding the tax consequences of this Agreement.

6.11. Representations and Warranties. You hereby represent and warrant to the
Company that (a) your execution, delivery and performance of this Agreement do
not and shall not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which you are a
party or by which you are bound; (b) you are not a party to or bound by any
employment agreement, noncompete agreement or confidentiality agreement with any
other person or entity that has not been disclosed to the Company prior to the
execution of this Agreement; (c) in the performance of any duties and
responsibilities on behalf of the Company, you shall not divulge or use in any
way any trade secrets or confidential or proprietary information that are within
your possession or knowledge (if any), are owned by any other person or entity
and regardless of whether or not such trade secrets or confidential or
proprietary information are subject to any written agreement; and (d) upon the
execution and delivery of this Agreement, it shall be a valid and binding
obligation, enforceable in accordance with its terms. You hereby acknowledge and
represent that you fully understand the terms and conditions contained herein.

6.12. Counterparts. This Agreement may be executed in one or more identical
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

10



--------------------------------------------------------------------------------

If the foregoing accurately reflects our agreement, kindly sign and return to us
the enclosed duplicate copy of this letter.

Very truly yours,

 

BARNES & NOBLE, INC. By:   /s/ Bradley A. Feuer  

 

  Name: Bradley A. Feuer   Title: Vice President, General Counsel and Corporate
Secretary

Accepted and Agreed to:

 

MICHAEL P. HUSEBY By:   /s/ Michael P. Huseby  

 

  Name: Michael P. Huseby Date:   1/7/2014  

 

[Signature Page to Employment Agreement]

 

11



--------------------------------------------------------------------------------

EXHIBIT A

 

BARNES & NOBLE, INC.

2009 EXECUTIVE PERFORMANCE PLAN

BARNES & NOBLE, INC., a corporation existing under the laws of the State of
Delaware (the “Company”), hereby establishes and adopts the following 2009
Executive Performance Plan (the “Plan”). Certain capitalized terms used in the
Plan are defined in Article 2.

RECITALS

WHEREAS, the Company desires to encourage high levels of performance by those
individuals who are key to the success of the Company, to attract new
individuals who are highly motivated and who are expected to contribute to the
success of the Company and to stimulate the efforts of such individuals to
contribute to the continued success and growth of the Company’s business; and

WHEREAS, to attain these ends, the Company has formulated the Plan embodied
herein to authorize the awarding of bonuses that are intended to qualify as
“performance based compensation” within the meaning of Section 162(m) of the
Code.

NOW, THEREFORE, the Company hereby constitutes, establishes and adopts the
following Plan and agrees to the following provisions:

ARTICLE 1

PURPOSE OF THE PLAN

1.1. Purposes. The purposes of the Plan are to provide personal incentive and
financial rewards to senior management who, because of the extent of their
responsibilities, can and do make significant contributions to the success of
the Company by their ability, industry, loyalty and exceptional services. Making
such senior management participants in that success will advance the interests
of the Company and its stockholders and will assist the Company in attracting
and retaining such senior management.

ARTICLE 2

DEFINITIONS

2.1. “Award” shall mean the amount of the Incentive Award paid to a Participant
pursuant to the Plan.

2.2. “Board” shall mean the board of directors of the Company.

2.3. “Certification” shall have the meaning set forth in Section 4.2.



--------------------------------------------------------------------------------

EXHIBIT A

 

2.4. “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, and any successor thereto.

2.5. “Committee” shall mean the Compensation Committee of the Board (or such
other committee designated by the Compensation Committee of the Board),
consisting of no fewer than two directors, each of whom is (i) a “Non-Employee
Director” within the meaning of Rule 16b-3 (or any successor rule) of the
Exchange Act, (ii) an “outside director” within the meaning of
Section 162(m)(4)(C)(i) of the Code, and (iii) an “independent director” for
purpose of the rules and regulations of the New York Stock Exchange.

2.6. “Company” has the meaning set forth in the introductory paragraph of the
Plan.

2.7. “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

2.8. “Incentive Award” shall mean an amount equal to 1.5% of the Company’s
Operating Income for the Performance Period for each Participant.

2.9. “Operating Income” shall mean the gross profit minus operating expenses of
the Company and its Subsidiaries on a consolidated basis, before deduction of
interest payments and income taxes and accrual of any amounts for payment under
this Plan for the Performance Period, as reported in the Company’s income
statement for the applicable Performance Period, without regard to items
relating to (a) restructurings, discontinued operations, extraordinary items,
and other unusual or non-recurring charges, (b) an event either not directly
related to the operations of the Company or not within the reasonable control of
the Company’s management, or (c) changes in accounting standards required by
generally accepted accounting principles, in each case as determined in
accordance with generally accepted accounting principles and as reported in
(x) the Company’s consolidated statement of operations, (y) notes to the
Company’s consolidated financial statements or (z) management’s discussion and
analysis with respect to the Company’s consolidated financial statements as
filed with the U.S. Securities and Exchange Commission, in each case for the
applicable Performance Period.

2.10. “Participant” shall mean the Company’s Chief Executive Officer and each
other executive officer of the Company selected by the Committee pursuant to
Section 4.1 to participate in this Plan with respect to any given Performance
Period.

2.11. “Performance Period” shall mean the Company’s fiscal year or any other
period during a fiscal year that the Committee, in its sole discretion, may
determine.

2.12. “Shares” shall mean the shares of common stock of the Company, par value
$0.001 per share.

2.13. “Subsidiary” shall mean any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if, at the time of the
granting of the Award, each of the corporations other than the last corporation
in the unbroken chain owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in the
chain, excluding any such Subsidiary whose securities are publicly traded.



--------------------------------------------------------------------------------

EXHIBIT A

 

ARTICLE 3

ELIGIBILITY AND ADMINISTRATION

3.1. Eligibility. The individuals eligible to participate in the Plan shall be
the Company’s Chief Executive Officer and any other executive officer of the
Company or any Subsidiary selected by the Committee to participate in the Plan.

3.2. Administration. (a) The Plan shall be administered by the Committee. The
Committee shall have full power and authority, subject to the provisions of the
Plan and subject to such orders or resolutions not inconsistent with the
provisions of the Plan as may from time to time be adopted by the Board, to:
(i) select the Participants to whom Incentive Awards may from time to time be
granted hereunder; (ii) determine the terms and conditions of Incentive Awards,
not inconsistent with the provisions of the Plan, and whether an Award shall be
paid in cash or Shares; (iii) determine the time when Incentive Awards will be
made and the Performance Period to which they relate; (iv) certify the
calculation of Operating Income and the amount of the Incentive Award payable to
each Participant in respect of Performance Periods; (v) in connection with the
determination of the amount of each Award, determine whether and to what extent
the Incentive Award shall be reduced based on such factors as the Committee
deems appropriate in its discretion; (vi) interpret and administer the Plan;
(vii) correct any defect, supply any omission or reconcile any inconsistency in
the Plan in the manner and to the extent that the Committee shall deem desirable
to carry it into effect; (viii) establish such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and (ix) make any other determination and take any other action that the
Committee deems necessary or desirable for administration of the Plan.

(b) Decisions of the Committee shall be final, conclusive and binding on all
persons or entities, including the Company, any Participant and any person
claiming any benefit or right under an Incentive Award or under the Plan. A
majority of the members of the Committee may determine its actions and fix the
time and place of its meetings.

(c) To the extent not inconsistent with the applicable provisions of
Section 162(m) of the Code, applicable law or the rules and regulations of the
New York Stock Exchange, the Committee may delegate to one or more officers of
the Company or any of its Subsidiaries the authority to take actions on its
behalf pursuant to the Plan.

ARTICLE 4

AWARDS

4.1. Performance Period. Not later than 90 days after the commencement of each
fiscal year of the Company, the Committee shall, in writing, (i) designate one
or more Performance Periods for such fiscal year, provided that any Performance
Period of less than one year shall be designated no later than the date on which
25% of such Performance Period has lapsed, (ii) determine the Participants for
such Performance Period(s), and (iii) specify any adjustments to Operating



--------------------------------------------------------------------------------

EXHIBIT A

 

Income for the Performance Period. If a person becomes eligible to participate
in the Plan after the Committee has made its initial written determination of
the Participants for a Performance Period, such individual may become a
Participant for the Performance Period if so designated by the Committee in
writing.

4.2. Certification. As soon as reasonably practicable following the conclusion
of each Performance Period, the Committee shall certify, in writing, the amount
of Operating Income and the Incentive Award for each Participant (the
“Certification”).

4.3. Payment of Incentive Awards. Following each Certification, the Committee
shall determine the amount of the Incentive Award actually payable to each
Participant in its sole discretion based on such factors as it deems
appropriate, provided that the actual Award shall not exceed the Incentive Award
with respect to such Participant. The Award amount determined by the Committee
for a Performance Period shall, subject to Section 4.4, be paid to each
Participant no later than the fifteenth day of the third month following the end
of the fiscal year of the Company in which the applicable Performance Period
ends. Awards shall be paid in cash or, in the Committee’s sole discretion, in
shares under a shareholder approved stock plan of the Company or any combination
thereof.

4.4. Deferral. A Participant shall be entitled to elect to defer the payment of
any Award payable to such Participant under the Plan pursuant to a plan or
arrangement satisfying the requirements of Section 409A of the Code.

4.5. Changes in Employment. If a person becomes a Participant during a
Performance Period (pursuant to the last sentence of Section 4.1 herein) or if a
Participant dies or retires or if a Participant’s employment otherwise ceases
during a Performance Period (except for termination by the Company for cause, as
determined by the Committee in its sole discretion), the Incentive Award payable
to such a Participant may be proportionately reduced based on the period of
actual employment during the applicable Performance Period), as determined by
the Committee in its sole discretion.

ARTICLE 5

GENERALLY APPLICABLE PROVISIONS

5.1. Amendment and Termination of the Plan. The Board may, from time to time,
alter, amend, suspend or terminate the Plan as it shall deem advisable, subject
to any requirement for stockholder approval imposed by applicable law, including
Section 162(m) of the Code or by the rules and regulations of the New York Stock
Exchange.

5.2. Section 162(m) of the Code. Unless otherwise determined by the Committee,
the provisions of this Plan shall be administered and interpreted in accordance
with Section 162(m) of the Code to ensure the deductibility by the Company or
its Subsidiaries of the payment of Awards.

5.3. Tax Withholding. The Company or any Subsidiary shall have the right to make
all payments or distributions pursuant to the Plan to a Participant, net of any
applicable Federal, State and



--------------------------------------------------------------------------------

EXHIBIT A

 

local taxes required to be paid or withheld. The Company or any Subsidiary shall
have the right to withhold from wages, Awards or other amounts otherwise payable
to such Participant such withholding taxes as may be required by law, or to
otherwise require the Participant to pay such withholding taxes. If the
Participant shall fail to make such tax payments as are required, the Company or
any Subsidiary shall, to the extent permitted by law, have the right to deduct
any such taxes from any payment of any kind otherwise due to such Participant or
to take such other action as may be necessary to satisfy such withholding
obligations.

5.4. Right of Discharge Reserved; Claims to Awards. Nothing in the Plan nor the
grant of an Award hereunder shall confer upon any Participant the right to
continue in the employment of the Company or any Subsidiary or affect any right
that the Company or any Subsidiary may have to terminate the employment of (or
to demote or to exclude from future Awards under the Plan) any such Participant
at any time for any reason. No Participant shall have any claim to be granted
any Award under the Plan, and there is no obligation for uniformity of treatment
of Participants under the Plan.

5.5. Other Plans. Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.

5.6. Severability. If any provision of the Plan shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (a) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (b) not affect any other
provision of the Plan or part thereof, each of which shall remain in full force
and effect. If the making of any payment or the provision of any other benefit
required under the Plan shall be held unlawful or otherwise invalid or
unenforceable by a court of competent jurisdiction, such unlawfulness,
invalidity or unenforceability shall not prevent any other payment or benefit
from being made or provided under the Plan, and if the making of any payment in
full or the provision of any other benefit required under the Plan in full would
be unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity or unenforceability shall not prevent such payment or benefit from
being made or provided in part, to the extent that it would not be unlawful,
invalid or unenforceable, and the maximum payment or benefit that would not be
unlawful, invalid or unenforceable shall be made or provided under the Plan.

5.7. Construction. All references in the Plan to “Section,” or “Article” are
intended to refer to the Section, Sections or Article, as the case may be, of
the Plan. As used in the Plan, the word “including,” and variations thereof,
shall not be deemed to be terms of limitation, but rather shall be deemed to be
followed by the words “without limitation.”

5.8. Unfunded Status of the Plan. The Plan is intended to constitute an
“unfunded” plan for incentive compensation. With respect to any payments not yet
made to a Participant by the Company, nothing contained herein shall give any
such Participant any rights that are greater than those of a general creditor of
the Company or any Subsidiary.



--------------------------------------------------------------------------------

EXHIBIT A

 

5.9. Governing Law. The Plan and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the Code or the laws of the
United States, shall be governed by the laws of the State of Delaware, without
reference to principles of conflict of laws that might result in the application
of the laws of another jurisdiction, and construed accordingly.

5.10. Effective Date of Plan. The Plan shall be effective on the date of the
approval of the Plan by the holders of a majority of the shares entitled to vote
at a duly constituted meeting of the stockholders of the Company. The Plan shall
be null and void and of no effect if the foregoing condition is not fulfilled.

5.11. Captions. The captions in the Plan are for convenience of reference only,
and are not intended to narrow, limit or affect the substance or interpretation
of the provisions contained herein.



--------------------------------------------------------------------------------

GENERAL RELEASE AND WAIVER

1. [Name] (“Employee”) hereby acknowledges and agrees that Employee’s employment
with Barnes & Noble, Inc. (the “Company”) terminated on                     ,
20         (the “Termination Date”).

2. Employee acknowledges and agrees that Employee’s executing this General
Release and Waiver (“Release”) is a condition precedent to the Company’s
obligation to pay (and the Employee’s right to retain) the payments and benefits
set forth in Section 3.8 of the employment letter agreement, dated as of [•],
2013, between Employee and the Company (such agreement referred to herein as the
“Employment Agreement” and such payments and benefits collectively referred to
herein as the “Separation Benefit”), that the Separation Benefit is adequate
consideration for this Release, and that any monetary or other benefits that,
prior to the execution of this Release, Employee may have earned or accrued, or
to which Employee may have been entitled, have been paid or such payments or
benefits have been released, waived or settled by Releasor (as defined below)
except as expressly provided in this Release.

3.    (a) THIS SECTION PROVIDES A COMPLETE RELEASE AND WAIVER OF ALL EXISTING
AND POTENTIAL CLAIMS EMPLOYEE MAY HAVE AGAINST EVERY PERSON AND ENTITY INCLUDED
WITHIN THE DESCRIPTION BELOW OF “RELEASEE.” BEFORE EMPLOYEE SIGNS THIS RELEASE,
EMPLOYEE MUST READ THIS SECTION CAREFULLY, AND MAKE SURE THAT EMPLOYEE
UNDERSTANDS IT FULLY.

(b) In consideration of Employee’s receipt and acceptance of the Separation
Benefit from the Company, and on behalf of the Company and each Releasee (as
defined below), Employee, on Employee’s behalf and on behalf of Employee’s
heirs, executors, administrators, successors and assigns (collectively,
“Releasor”), hereby irrevocably, unconditionally and generally releases the
Company, its current and former officers, directors, shareholders, trustees,
parents, members, managers, affiliates, subsidiaries, branches, divisions,
benefit plans, agents, attorneys, advisors, counselors and employees, and the
current and former officers, directors, shareholders, agents, attorneys,
advisors, counselors and employees of any such parent, affiliate, subsidiary,
branch or division of the Company and the heirs, executors, administrators,
receivers, successors and assigns of all of the foregoing (each, a “Releasee”),
from or in connection with, and hereby waives and/or settles, except as provided
in Section 3(c), any and all actions, causes of action, suits, debts, dues, sums
of money, accounts, controversies, agreements, promises, damages, judgments,
executions, or any liability, claims or demands, known or unknown and of any
nature whatsoever, whether or not related to employment, and which Releasor ever
had, now has or hereafter can, shall or may have as of the date of this Release,
including, without limitation, (i) any rights and/or claims arising under any
contract, express or implied, written or oral, including, without limitation,
the Employment Agreement; (ii) any rights and/or claims arising under any
applicable foreign, Federal, state, local or other statutes, orders, laws,
ordinances, regulations or the like, or case law, that relate to employment or
employment practices, including, without limitation, family and medical, and/or,
specifically, that prohibit discrimination based upon age, race, religion, sex,
color, creed, national origin, sexual orientation, marital status, disability,
medical condition, pregnancy, veteran status or any other unlawful bases,
including, without limitation, the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1991, as amended, the Civil Rights Acts of 1866 and 1871, as
amended, the Age Discrimination in Employment Act of 1967, as amended, the
Americans with Disabilities Act of 1990, as amended, the Family Medical Leave
Act of 1993, as amended, the Employee Retirement Income Security Act of 1974, as
amended, the Vietnam Era Veterans’ Readjustment Assistance Act of 1974, as
amended, the Worker Adjustment and Retraining Notification Act of 1988, as
amended, and any similar applicable statutes, orders, laws, ordinances,
regulations or the like, or case law, of the State of New York and any State in
which any Releasee is subject to jurisdiction, or any political subdivision
thereof, including, without limitation, the New York State Human Rights Law, the
New York State Labor Law and the New York City Human Rights Law, and all
applicable rules and regulations promulgated pursuant to or concerning any of
the foregoing statutes, orders, laws, ordinances, regulations or the like;
(iii) any waivable rights and/or claims relating to wages and hours, including
under state or local labor or wage payment laws; (iv) any rights and/or claims
to benefits that Employee may have or become entitled to receive under any
severance, termination, change of control, bonus or similar policy, plan,
program, agreement or similar or related arrangements, including, without
limitation, any offer letter, letter agreement or employment agreement



--------------------------------------------------------------------------------

between Employee and the Company; (v) any rights and/or claims that Employee may
have to receive any equity in the Company (whether restricted or unrestricted)
in the future; and (vi) and any rights and/or claims for attorneys’ fees.
Employee agrees not to challenge or contest the reasonableness, validity or
enforceability of this Release.

(c) Notwithstanding the foregoing, Employee does not release any Releasee from
any of the following rights and/or claims: (i) any rights and/or claims Employee
may have that arise after the date Employee signs this Release; (ii) any rights
and/or claims that by law cannot be waived by private agreement;
(iii) Employee’s right to file a charge with or participate in any investigation
or proceeding conducted by the U.S. Equal Employment Opportunity Commission
(“EEOC”) or similar government agency; provided that even though Employee can
file a charge or participate in an investigation or proceeding conducted by the
EEOC or similar government agency, by executing this Release, Employee is
waiving his ability to obtain relief of any kind from any Releasee to the extent
permitted by law; (iv) Employee’s non-forfeitable rights to accrued benefits
(within the meaning of Sections 203 and 204 of ERISA); (v) any rights and/or
claims to insurance coverage under any directors’ and officers’ personal
liability insurance or fiduciary insurance policy; and (vi) any rights and/or
claims to enforce the Employment Agreement in accordance with its terms.

4. Employee represents and warrants that Employee has not filed or commenced any
complaints, claims, actions or proceedings of any kind against any Releasee with
any Federal, state or local court or any administrative, regulatory or
arbitration agency or body. Employee hereby waives any right to, and agrees not
to, seek reinstatement or employment of any kind with any Releasee and, without
waiver by any Releasee of the foregoing, the existence of this Release shall be
a valid, nondiscriminatory basis for rejecting any such application or, in the
event Employee obtains such employment, for terminating such employment. This
Release and the Separation Benefit are not intended to be, shall not be
construed as and are not, an admission or concession by any Releasee of any
wrongdoing or illegal or actionable acts or omissions.

5.    (a) Employee hereby represents and agrees that Employee shall keep
confidential and not disclose orally or in writing, to any person, except as may
be required by law, any and all information concerning the existence or terms of
this Release and the amount of any payments made hereunder. Employee further
agrees that, except as shall be required by law, Employee shall keep
confidential and not disclose orally or in writing, directly or indirectly, to
any person (except Employee’s immediate family, attorneys and accountant), any
and all information concerning any facts, claims or assertions relating or
referring to any experiences of Employee or treatment Employee received by or on
behalf of any Releasee through the date of this Release.

(b) If Employee is requested or required (by oral questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand or
similar process) to disclose any information covered by Section 5(a), Employee
shall promptly notify the Company of such request or requirement so that the
Company may seek to avoid or minimize the required disclosure and/or to obtain
an appropriate protective order or other appropriate relief to ensure that any
information so disclosed is maintained in confidence to the maximum extent
possible by the agency or other person receiving the disclosure, or, in the
discretion of the Company, to waive compliance with the provisions of this
Release. Employee shall use reasonable efforts, in cooperation with the Company
or otherwise, to avoid or minimize the required disclosure and/or to obtain such
protective order or other relief. If, in the absence of a protective order or
the receipt of a waiver hereunder, Employee is compelled to disclose such
information or else stand liable for contempt or suffer other sanction, censure
or penalty, Employee shall disclose only so much of such information to the
party compelling disclosure as he believes in good faith on the basis of advice
of counsel is required by law, and Employee shall give the Company prior notice
of such information he believes he is required to disclose.

6.    (a) Employee shall not make, either directly or by or through another
person, any oral or written negative, disparaging or adverse statements or
representations of or concerning any Releasee.



--------------------------------------------------------------------------------

(b) Without limitation to the survival of any other terms of the Employment
Agreement subsequent to the end of Employee’s employment, the expiration or
termination of the Employment Agreement, and/or the execution and effectiveness
of this Release, Employee and the Company expressly acknowledge that the terms
of Sections 4 and 5 of the Employment Agreement survive and shall be in full
force and effect as provided in the Employment Agreement.

7. The covenants, representations and acknowledgments made by Employee in this
Release shall continue to have full force and effect after the execution and
effectiveness of this Release and the delivery of the Separation Benefit, and
this Release shall inure to the benefit of each Releasee, and the successors and
assigns of each of them, to the extent necessary to preserve the intended
benefits of such provisions. If any section of this Release is determined to be
void, voidable or unenforceable, it shall have no effect on the remainder of
this Release, which shall remain in full force and effect, and the provisions so
held invalid or unenforceable shall be deemed modified as to give such
provisions the maximum effect permitted by applicable law. Without limitation to
Section 3.8 of the Employment Agreement, the Company shall be excused and
released from any obligation to make payment of the Separation Benefit, and
Employee shall be obligated to return to the Company the Separation Benefit, in
the event that Employee is found to have (a) made a material misstatement in any
term, condition, covenant, representation or acknowledgment in this Release or
(b) committed or commits a material breach of any term, condition or covenant in
this Release.

8. This Release and the Employment Agreement constitute the sole and complete
agreement between the parties with respect to the matters set forth therein and
supersedes all prior agreements, understandings and arrangements, oral or
written, between Employee and the Company with respect to the subject matter
thereof. This Release may not be amended or modified except by an instrument or
instruments in writing signed by the party against whom enforcement of any such
modification or amendment is sought. Either party may, by an instrument in
writing, waive compliance by the other party with any term or provision of this
Release to be performed or complied with by such other party.

9. With respect to any claims or disputes under or in connection with this
Release or any claims released under Section 3 of this Release, Employee and the
Company hereby acknowledge and agree that Sections 6.7 and 6.9 of the Employment
Agreement shall govern. Employee acknowledges that a breach or threatened breach
of the provisions of this Release may give rise to losses or damages for which
the Company cannot be reasonably or adequately compensated in an action at law,
and that such violation may result in irreparable and continuing harm to the
Company. Accordingly, Employee agrees that, in addition to any other remedy that
the Company may have at law or in equity, the Company shall be entitled to seek
equitable relief, including, without limitation, injunction and specific
performance and Employee hereby waives any requirements for security or posting
of any bond in connection with such relief. No specification in this Release of
any particular remedy shall be construed as a waiver or prohibition of any other
remedies (including claims for damages) in the event of a breach or threatened
breach of this Release.

10. Employee agrees and acknowledges that (a) Employee has had an adequate
opportunity to review this Release and all of its terms, (b) Employee
understands all of the terms of this Release, which are fair, reasonable and are
not the result of any fraud, duress, coercion, pressure or undue influence
exercised by or on behalf of any Releasee and (c) Employee has agreed to and/or
entered into this Release and all of the terms hereof, knowingly, freely and
voluntarily.

11. By executing this Release, Releasor acknowledges that (a) Employee has been
advised by the Company to consult with an attorney before executing this
Release; (b) Employee was provided adequate time (i.e., at least 21 days) to
review this Release and to consider whether to sign this Release and
(c) Employee has been advised that Employee has 7 days following execution to
revoke this Release (“Revocation Period”). Notwithstanding anything to the
contrary contained herein or in the Employment Agreement, this Release shall not
be effective or enforceable, and the Separation Benefit is not payable and shall
not be delivered or paid by the Company, until the Revocation Period has expired
and provided that Employee has not revoked this Release. Employee agrees that
any revocation shall be made in writing and delivered to
                        , Vice President, Human Resources, Barnes & Noble, Inc.,
122 Fifth Avenue, NY, NY 10011. Employee acknowledges that revocation of this
Release shall result in the Company’s not having an obligation to pay the
Separation Benefit.

 

Signature:         Date:      

[Name]

     